UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7525



JAMES D. SUTTON, JR.,

                                             Petitioner - Appellant,

          versus


COLIE L. RUSHTON, Warden; CHARLES CONDON, At-
torney General of the State of South Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Charles E. Simons, Jr., Senior
District Judge. (CA-96-3236-5-6JI)


Submitted:   January 22, 1998             Decided:   February 4, 1998


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James D. Sutton, Jr., Appellant Pro Se. Lauri J. Soles, OFFICE OF
THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Sutton appeals the district court's order denying relief

on his petition filed under 28 U.S.C. § 2254 (1994), amended by
Antiterrorism and Effective Death Penalty Act of 1996, Pub. L. No.

104-132, 110 Stat. 1214. We have reviewed the record and the dis-

trict court's opinion accepting the recommendation of the magis-

trate judge and find no reversible error. We find that the district

court properly exercised its discretion when denying Sutton's

motion to amend his original § 2254 petition. We further find that
Sutton suffered no prejudicial error stemming from the district
court's failure to appoint counsel. Accordingly, we deny a certif-

icate of appealability and dismiss on the reasoning of the district

court.* Sutton v. Rushton, No. CA-96-3236-5-6JI (D.S.C. Sept. 29,

1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




     *
       We find no error in the district court's practice of re-
viewing de novo the magistrate judge's report and recommendation
and adopting the report into its own order. See 28 U.S.C.
§ 636(b)(1)(C) (1994).

                                2